[Cite as State v. Braswell, 2018-Ohio-3208.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio                                      Court of Appeals No. L-16-1197

        Appellee                                   Trial Court No. CR0201601685

v.

Anthony Braswell                                   DECISION AND JUDGMENT

        Appellant                                  Decided: August 10, 2018

                                               *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Brenda J. Majdalani, Assistant Prosecuting Attorney, for appellee.

        Mollie B. Hojnicki-Mathieson, for appellant.

                                               *****

        OSOWIK, J.

        {¶ 1} Following a jury trial, the Lucas County Court of Common Pleas convicted

the defendant-appellant, Anthony Braswell, on a single count of burglary. On appeal,

Braswell challenges the evidence against him and his prison sentence. He also claims

that his trial counsel was ineffective. As set forth below, we find Braswell received a
constitutionally fair trial and that his sentence is not contrary to law. Accordingly, we

affirm the judgment of the lower court.

                              Facts and Procedural History

       {¶ 2} The following evidence was offered at trial. The accuser in this case, “S.L.,”

is Braswell’s former girlfriend. S.L.’s relationship with Braswell ended in 2008 or 2009.

       On Friday, March 25, 2016, S.L. was at her house, located at 902 Prospect Street,

in Toledo, Ohio. S.L. shared the home with her boyfriend, and her boyfriend’s son. S.L.

had arranged to take the boy to her sister’s for the night because she worked the next

morning. Just before leaving for her sister’s, S.L. received a phone call from her friend,

A.G., who said she was on her way over and asked to spend the night. S.L. agreed and

responded that she would be right back. The time was 11:00 p.m. S.L. locked the doors

as she left.

       {¶ 3} Around 11:05, as she was dropping off the boy for the night, S.L. received a

phone call from A.G. who was, by then, parked outside of S.L.’s house on Prospect.

A.G. reported that she had just seen Braswell exit S.L.’s home and that the front door was

“kicked in.” A.G. recognized Braswell from having met him before. S.L. immediately

returned home, to find that the doorframe and front door were busted and many items

were missing, including an “Xbox” gaming system, three televisions and a laptop

computer. S.L. also found an Xbox power cord on her front lawn.

       {¶ 4} S.L. testified that Braswell returned to S.L.’s house the next day, March 26,

2016, and attempted to gain entry through the back door. S.L. and A.G. heard glass break




2.
and then saw Braswell run away from the house though the back yard. S.L. called 911 at

2:47 p.m. to report the previous night’s burglary. When the police did not immediately

arrive, she went to the police station to make an in-person report, but the police sent her

home and instructed her to wait for the police to come to her house. In the early evening,

Toledo Police Officer Dylan James and his partner arrived at S.L.’s home and took her

statement. Officer James testified that S.L.’s front door appeared to have been forced

open. Later, James reported the incident to Toledo Police Detective Perry Waddell.

       {¶ 5} Waddell met with S.L. on Monday, March 28, 2016. Two days later,

Braswell called S.L. and told her that his probation officer had contacted him and that

there was a warrant out for his arrest. Braswell then continued to contact S.L. She

testified that, “the first couple [of calls] were kind of [him] asking me not to go to court,

not to put him in jail.” A couple of days later, Braswell “finally admitted” to breaking

into her house. S.L. testified that Braswell “called me crying. He said, sorry, and [asked]

why am I putting him in jail because I never did it before.” Braswell also told her that he

and his current girlfriend had gotten into a fight, which caused him to be upset with S.L

because, in S.L.’s own words, “he was upset at me because he would not have been with

her if he was with me, so that was the reason he had broke into my house.” In all,

Braswell called S.L. about 10 to 15 times.

       {¶ 6} S.L.’s grandmother, “F.F.,” listened to one of the calls. F.F. knew Braswell

“very well” and was familiar with his voice. F.F. testified that, during the call, she heard

Braswell “ask [S.L.] not to have him arrested * * * [and] he apologized three different




3.
times for it.” According to F.F., Braswell “did not come right out and say that he broke

in or stole anything. He just apologized for it.”

       {¶ 7} A Lucas County Grand Jury indicted Braswell on April 13, 2016, for

burglary, in violation of R.C. 2911.12(A)(2) and (D), a felony of the second degree.

Following a two-day trial, beginning on August 16, 2016, Braswell was found guilty. By

judgment entry dated August 23, 2016, the trial court sentenced Braswell to serve 48

months in prison. The court sentenced him to an additional prison term of 12 months for

violating the terms of his community control in another case (No. CR0201501446). The

court ordered the two terms to be served consecutively to one another. Through

appointed appellate counsel, Braswell appealed and assigns three assignments of error for

our review.

              First Assignment of Error: The evidence at appellant’s trial was

       insufficient to support the conviction and appellant’s conviction was

       against the manifest weight of the evidence.

              Second Assignment of Error: Appellant was denied effective

       assistance of counsel as guaranteed by the United States and Ohio

       Constitutions.

              Third Assignment of Error: The trial court erred when it imposed

       consecutive sentences.

       {¶ 8} Sufficiency of the evidence is a legal standard that tests whether the

evidence introduced at trial is legally sufficient to support a verdict. State v. Thompkins,




4.
78 Ohio St. 3d 380, 386, 678 N.E.2d 541 (1997). We examine the evidence in the light

most favorable to the state and decide whether any rational trier of fact could have found

that the state proved, beyond a reasonable doubt, all of the essential elements of the

crime. State v. Jenks, 61 Ohio St. 3d 259, 574 N.E.2d 492 (1991), paragraph two of the

syllabus; State v. Yarbrough, 95 Ohio St. 3d 227, 2002-Ohio-2126, 767 N.E.2d 216, ¶ 78.

       {¶ 9} Whether the evidence is legally sufficient to sustain a verdict is a question of

law. Thompkins at 386. We will not disturb the verdict unless we determine that

reasonable minds could not arrive at the conclusion reached by the trier of fact. State v.

Treesh, 90 Ohio St. 3d 460, 484, 739 N.E.2d 749 (2001); Jenks at 273.

       {¶ 10} Braswell was charged and convicted of one count of burglary, in violation

of R.C. 2911.12(A)(2) which provides that “No person, by force, stealth, or deception,

shall do any of the following: * * * [t]respass in an occupied structure or in a separately

secured or separately occupied portion of an occupied structure that is a permanent or

temporary habitation of any person when any person * * * is present or likely to be

present, with purpose to commit in the habitation any criminal offense.”

       {¶ 11} Braswell argues that the state failed “to establish that it was [he] who

trespassed at [S.L.’s house] for the purpose of committing the criminal offense of theft.”

Braswell complains that no evidence was presented that he entered S.L.’s house “by

force, stealth, or deception” or that he committed a theft offense while inside. Braswell

points specifically to a lack of any physical evidence, like fingerprints and shoeprints




5.
tying him to the scene of the crime and the fact that no direct evidence was offered that

he removed any items from the house.

       {¶ 12} Direct evidence of a fact is not required; a conviction may rest on

circumstantial evidence. State v. Jackson, 57 Ohio St. 3d 29, 38, 565 N.E.2d 549 (1991).

Here, S.L. testified that she did not give Braswell permission to enter her home and that,

when she left at 11:00 p.m., her home was in order and locked. Moreover, A.G.’s

testimony, if believed, established that Braswell gained access to the interior of the

property inasmuch as she observed him exiting it, at 11:05 p.m. By that time, S.L’s door

and doorframe had been damaged. There is also evidence in the record, by way of S.L.

and corroborated by F.F., that Braswell admitted to the crime. We find that a jury could

reasonably conclude from these facts that Braswell gained entry to the home by force and

that he did so for the purpose of committing a theft offense.

       {¶ 13} The remainder of Braswell’s arguments pertain to the credibility of

witnesses, which we address in response to his argument that his conviction is against the

manifest weight of the evidence. In determining whether a conviction is based on

sufficient evidence, an appellate court does not assess whether the evidence is to be

believed, but whether, if believed, the evidence against a defendant would support a

conviction. See Jenks, paragraph two of the syllabus; Yarbrough at ¶ 79 (Noting that

courts do not evaluate witness credibility when reviewing a sufficiency of the evidence

claim). In sum, construing this evidence and the reasonable inferences therefrom in a

light most favorable to the state, a rational trier of facts could find all of the essential




6.
elements of burglary proven beyond a reasonable doubt. Braswell’s conviction is

supported by legally sufficient evidence.

       {¶ 14} While sufficiency of the evidence examines whether the evidence is legally

sufficient to support the verdict as a matter of law, the criminal manifest weight of the

evidence standard addresses the evidence’s effect of inducing belief. State v. Wilson, 113
Ohio St. 3d 382, 2007-Ohio-2202, 865 N.E.2d 1264, ¶ 25, citing Thompkins at 386.

“When a court of appeals reverses a judgment of a trial court on the basis that the verdict

is against the weight of the evidence, the appellate court sits as a ‘thirteenth juror’ and

disagrees with the fact finder’s resolution of the conflicting testimony.” Wilson at ¶ 25,

quoting Thompkins at 387. In determining whether a conviction is against the manifest

weight of the evidence, the appellate court must review the entire record, weigh the

evidence and all reasonable inferences, consider the credibility of the witnesses and

determine whether, in resolving any conflicts in the evidence, the jury clearly lost its way

and thereby created such a manifest miscarriage of justice that the conviction must be

reversed and a new trial must be ordered. Thompkins at 387, citing State v. Martin, 20
Ohio App. 3d 172, 175, 485 N.E.2d 717 (1st Dist.1983).

       {¶ 15} Braswell argues that S.L.’s testimony was not credible. Initially, S.L.

testified that she called 911 immediately to report the burglary, but she did not dispute

911 records that showed no such call by her that night. S.L. explained that she thought

she had called 911 right away, but she could not be sure because, as she said, “this is the

third time that he has done this. So at this point it’s not * * * like I’m surprised any




7.
more. * * * So probably me just being frustrated. * * * I thought that I called. If I didn’t,

I don’t remember.” Braswell also complains that (1) when S.L. did finally call 911, she

failed to identify Braswell as the burglar and (2) S.L. and F.F. each failed to tell the

police about Braswell’s alleged confession until weeks after-the-fact. The decision, as to

whether and to what extent, to believe the testimony of a particular witness is “within the

peculiar competence of the factfinder, who has seen and heard the witness.” State v.

Johnson, 8th Dist. Cuyahoga No. 99822, 2014-Ohio-494, ¶ 54.

       {¶ 16} Braswell also argues that it would have been “implausible” if not

“impossible” to have effectuated the theft according to the state’s timeline. He cites the

state’s evidence—that S.L. left her home at 11:00 p.m. and A.G. arrived at 11:05 p.m.

Braswell argues that it would have been “impossible for [him] to break the locking

mechanism on the front door, force his entry into the home, remove [the stolen items and

then] make one needless trip back into the home—all within five minutes. While we

agree that the state presented a narrow time line, it was not an impossible one. Moreover,

S.L.’s testimony suggests that the timing of Braswell’s theft was not happenstance.

According to her, Braswell has “let me know he watches me. He’s seen me coming out

of the house with my boyfriend, his child, and he’s let me know that.” The jury may

have concluded that Braswell waited for an opportunity to break in, knowing that she had

stepped out. In any event, “‘it is inappropriate for a reviewing court to interfere with

factual findings of the trier of fact * * * unless the reviewing court finds that a reasonable

juror could not find the testimony of the witness to be credible.’” State v. Brown, 10th




8.
Dist. Franklin No. 02AP-11, 2002-Ohio-5345, ¶ 10, quoting State v. Long, 10th Dist.

Franklin No. 96APA04-511, 1997 Ohio App. LEXIS 416.

       {¶ 17} Our review reveals that ample evidence supports Braswell’s conviction.

Indeed, Braswell confessed to the crime, as established by S.L., and corroborated by F.F.

The record also reveals a possible motive for his conduct. According to S.L., Braswell

was upset with her that the two were no longer “together.” In addition, A.G. provided

eyewitness testimony that placed Braswell at the scene of the crime within minutes of its

occurrence. “Even though some discrepancies do exist, eyewitness identification

testimony alone is sufficient to support a conviction so long as a reasonable juror could

find the eyewitness testimony to be credible.” State v. Jordan, 10th Dist. Franklin No.

04AP-827, 2005-Ohio-3790, ¶ 14. “‘The reliability of properly admitted eyewitness

identification, like the credibility of the other parts of the prosecution’s case is a matter

for the jury.’” State v. Roper, 9th Dist. Summit No. 20836, 2002-Ohio-7321, ¶ 55,

quoting Foster v. California, 394 U.S. 440, 443, 89 S. Ct. 1127, 22 L. Ed. 2d 402 (1969).

Having reviewed the entire record, weighed the evidence and all reasonable inferences,

and considered witness credibility, we cannot find that this is one of the “exceptional

cases” that “weighs heavily against conviction.” Thompkins at 387. Braswell’s

conviction is also not against the manifest weight of the evidence, and his first

assignment of error is not well-taken.

       In his second assignment of error, Braswell asserts that he was denied his

constitutional right to effective counsel. “The Sixth Amendment, applicable to the States




9.
by the terms of the Fourteenth Amendment, provides that the accused shall have the

assistance of counsel in all criminal prosecutions. The right to counsel is the right to

effective assistance of counsel.” Missouri v. Frye, 566 U.S. 134, 132 S. Ct. 1399, 1404,

182 L. Ed. 2d 379 (2012); see also Article I, Section 10 of the Ohio Constitution. To

prevail on a claim of ineffective assistance of counsel, a criminal defendant must

establish (1) deficient performance by counsel, i.e., performance falling below an

objective standard of reasonable representation, and (2) prejudice, i.e., a reasonable

probability that, but for counsel’s errors, the result of the proceeding would have been

different. State v. Short, 129 Ohio St. 3d 360, 2011-Ohio-3641, 952 N.E.2d 1121, ¶ 113;

Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674. When

challenging counsel’s trial strategy through an ineffective assistance claim on appeal,

“the appellant must overcome the ‘strong presumption that counsel’s conduct falls within

the wide range of reasonable professional assistance * * *’” State v. Lawson, 64 Ohio

St.3d 336, 341, 595 N.E.2d 902 (1992), quoting Strickland at 689. “Debatable trial

tactics generally do not constitute a deprivation of effective counsel.” State v. Phillips,

74 Ohio St. 3d 72, 85, 656 N.E.2d 643 (1995).

       {¶ 18} Braswell alleges incidents of ineffective assistance of counsel at every

phase of his trial. We address his arguments below.

       {¶ 19} Unprepared for trial. Braswell cites counsel’s request to continue the

trial date as evidence that she was not prepared to try his case. Counsel made one such

request—to move the trial date from Monday, June 27, 2016, so that she could confer




10.
with her client, interview state witnesses, and explore settlement. Counsel also requested

that Braswell be housed in the county jail to further those talks, which the court granted.

Counsel proposed a new trial date later that same week, but the trial was ultimately set

for August 1, 2016. On that day, the parties appeared in court, and Braswell’s counsel

asserted that she was “prepared to go.” The trial did not proceed, however, because a

jury had not been ordered. The court expressed frustration with both sides for failing to

communicate with the court. It assured Braswell, however, that he would not be

adversely impacted, and the case was reset, and was tried, on August 16, 2016.

       {¶ 20} A request for additional time for the purpose of preparing for trial does not

amount to ineffective assistance of counsel. State v. Hunter, 131 Ohio St. 3d 67, 2011-

Ohio-6524, 960 N.E.2d 955, ¶ 59 (“Indeed, counsel would have provided ineffective

assistance if he knew that he was unprepared and failed to request a continuance.”).

Also, to the extent that the trial court was displeased with Braswell’s lawyer, we are

satisfied with its assurance to Braswell that he would “be treated as if none of it [had]

happened.” We reject Braswell’s argument that his counsel was either “unprofessional”

or unprepared.

       {¶ 21} Ineffective voir dire. Next, Braswell argues that counsel made

“prejudicial comments harmful to her own client to the jury.” Braswell cites counsel’s

(1) acknowledgment to the jury that she, herself, felt “nervous;” (2) providing the jury

with a “summary of her personal life;” (3) telling the jury that the crime of burglary “is

really scary. Very scary. I know I’ve put myself in that position and thought how




11.
freaked out I would be;” and (4) telling the jury that she often does not pay attention to

“every word” of jury instructions.

         {¶ 22} Upon our review, we found that counsel offered a few details about her

own life, because she had to ask “really personal questions about you guys” which made

her “nervous.” Counsel’s attempt to humanize herself and to explain why she had to

inquire into the jury’s personal lives is neither unprofessional nor ineffective. In

addition, while counsel acknowledged that burglary would be “scary” to experience, she

in no way intimated that her client was responsible for committing the crime. We find

that counsel’s statements amounted to nothing more than an attempt to build a rapport

with the jury and did not amount to ineffective assistance of counsel. See, e.g., State v.

Frazier, 115 Ohio St. 3d 139, 2007-Ohio-5048, 873 N.E.2d 1263, ¶ 225 (“Counsel’s

candid acknowledgement that a horrible murder was committed on a defenseless victim

helped to build rapport with the jury.”).

         {¶ 23} Also, while counsel did say that she “sometimes [doesn’t] pay attention to

every word” of jury instructions, the context surrounding that comment suggests that she

intended to emphasize, not diminish, the importance of those instructions and the jury’s

role.1 While counsel could have made the same points, without professing that she


1
    The full text of counsel’s comment was as follows:

                Before you go back to deliberate, the Judge is going to give you
         those jury instructions. Listen very, very carefully to those instructions.
         They are very long. I know I hear them many, many times and sometimes
         don’t pay attention to every word. It’s very important that you listen to




12.
herself does not always read jury instructions, we find that her isolated comment, taken in

context, was insignificant and does not amount to ineffective assistance of counsel.

       {¶ 24} We also reject Braswell’s argument that trial counsel was ineffective for

failing to exercise a peremptory challenge as to juror No. 11, merely because the juror

was a sheriff’s deputy. “Decisions on the exercise of peremptory challenges are a part of

trial strategy.” State v. Pickens, 141 Ohio St. 3d 462, 2014-Ohio-544, 25 N.E.3d 1023,

¶ 225, citing State v. Trimble, 122 Ohio St. 3d 297, 2009-Ohio-2961, 911 N.E.2d 242,

¶ 99. Trial counsel, who observe jurors firsthand, are in a much better position than a

reviewing court to determine whether a prospective juror should be peremptorily

challenged. Id.

       {¶ 25} Failure to provide discovery. Braswell complains that his counsel failed

to provide the state with overhead photographs of S.L.’s home. He concedes, though,

that the court allowed their use. Braswell does not explain how counsel’s discovery

violation resulted in ineffective assistance, much less how he was prejudiced by it.

Braswell’s complaint, even if true, is not evidence of ineffective assistance of counsel.




       every word, and it will answer so many of your questions. Listen to the
       elements required for the burglary conviction and think about the testimony
       that was given as well. Treat this with the importance that you would treat
       a marriage proposal or choosing your baby’s names. This is a very, very
       important civic duty, and I appreciate the fact that you all have appeared
       here today.




13.
       {¶ 26} Failure to subpoena Toledo Police Officer Dylan James—Braswell

complains that his counsel failed to subpoena Officer James. While “[a]n attorney’s

failure to subpoena a witness is generally within the realm of trial tactics” (and thus not a

basis for an ineffective assistance claim), here Officer James actually testified, albeit

without a subpoena. State v. Parra, 6th Dist. Lucas No. L-15-1290, 2017-Ohio-5761,

¶ 11. Therefore, Braswell cannot show that he was prejudiced by his counsel’s failure to

subpoena him.

       {¶ 27} Ineffective cross-examination and impeachment of A.R.: Braswell

argues that his counsel elicited prejudicial testimony while cross-examining A.R. A.R.

testified that she thought Braswell was “violent” and later, testified that she did not want

to divulge what kind of car she drove out of fear that Braswell would track her down.

We reviewed the passages cited by Braswell. It was not foreseeable, based upon the

questions asked by counsel, that A.R. would offer such testimony. And while counsel

could, and probably should, have objected, on the basis that her answers were non-

responsive, “the decision not to request a limiting instruction is sometimes a tactical

one.” State v. Schaim, 65 Ohio St. 3d 51, 61, fn. 9, 600 N.E.2d 661 (1992). “A competent

trial attorney may well eschew objecting * * * in order to minimize jury attention to the

damaging material.” (Quotations omitted.) State v. Mundt, 115 Ohio St. 3d 22, 2007-

Ohio-4836, 873 N.E.2d 828, ¶ 90.

       {¶ 28} Braswell also faults counsel for failing to impeach A.R. over “the

inconsistency between the police reports and testimony,” but he fails to identify the




14.
inconsistency or to describe how it was prejudicial. On the other hand, counsel did cross-

examine A.R. regarding why she gave the police an incorrect home address and why the

police report indicates that she observed Braswell emerge from the back of the house,

rather than through the front door, as she testified. We note that counsel also elicited

from A.R. (1) that she could not identify the type of car that Braswell allegedly drove that

night and (2) that she failed to testify truthfully when she said that she had no prior

convictions. In sum, Braswell fails to show that counsel was ineffective in her cross-

examination and impeachment of A.R.

       {¶ 29} Braswell lodges similar arguments with regard to his counsel’s examination

of S.L., the accuser in this case. First, he complains that counsel failed to object to two

instances of hearsay evidence. In one, he that argues counsel should have objected to

S.L.’s response when asked how she learned of the burglary. S.L. testified, “[A.G.]

called me and told me she [had] seen Anthony [Braswell].”

       {¶ 30} Hearsay is “a statement, other than one made by the declarant while

testifying * * * offered in evidence to prove the truth of the matter asserted.” Evid.R.

801(C). “But if a statement is offered for another purpose, then it is not hearsay and is

admissible.” State v. Beasley, Slip Opinion No. 2018-Ohio-493, ¶ 170, citing In re

Application of McKinney, 134 Ohio St. 3d 260, 2012-Ohio-5635, 981 N.E.2d 847, ¶ 18

(Statements were admissible because they were offered to show what a bar applicant was

told about her termination, not to prove the actual reasons for her termination). Here,

S.L.’s testimony was not offered to establish that A.G. actually saw Braswell, but rather




15.
to establish how and when S.L. learned of the burglary, i.e., because A.G. called and told

her about it. Such testimony is not hearsay. We hasten to add that, by the time the jury

heard that particular testimony, it had already heard from A.G., who testified that she

called and reported the burglary to S.L. Thus, even if the alleged statement was

inadmissible hearsay, Braswell could not show that the absence of an objection affected

the outcome of the trial because the jury already knew about the phone call and its

contents.

       {¶ 31} Braswell also argues that it was hearsay, and thus objectionable, when S.L

testified that “[h]e had his mother call me and try to pay me for my things to not send him

to jail.” Again, we find that the statement was not hearsay because it was not offered for

its truth, i.e., that Braswell’s mother actually offered to pay S.L., but rather to show that

Braswell was desperate to avoid having S.L. talk to the police, which included enlisting

the help of his mother. In any event, given that Braswell failed to identify how the

alleged hearsay statements caused him actual prejudice, we cannot find that the result of

the proceedings would have been different had counsel objected to either. See State v.

Chandler, 10th Dist. Franklin No. 10AP-972, 2011-Ohio-3485, ¶ 16 (No prejudice from

admission of officer’s alleged hearsay testimony, where eyewitness testimony

overwhelmingly linked defendant to crimes).

       {¶ 32} Next, Braswell argues that counsel was ineffective while cross-examining

S.L. because she “opened the door” to Braswell’s prior bad acts. During cross-

examination, counsel elicited testimony from S.L. that Braswell had broken into her




16.
home three times before and that, on a different occasion, he had ripped out her hair from

her head. A review of the transcript reveals that S.L. made those allegations while

counsel was in the midst of getting her to acknowledge that S.L. “made no effort to report

[the burglary] that night” and, in the other situation, that the police “actually pulled [S.L.]

over” for following Braswell. S.L.’s responses, which refer to prior bad acts, reflect her

attempt to deflect negative attention away from her and to finger point back at Braswell.

As we have previously stated in this decision, matters on which a witness are cross-

examined are within the realm of counsel’s trial strategy and tactics, and we must

generally refrain from second-guessing those decisions. Here, Braswell’s counsel

presented a defense that the witnesses were lying and that Braswell had nothing to do

with the burglary. The cross-examination of S.L. complimented that strategy and

promoted counsel’s attempts to portray her as untrustworthy. Accordingly, we have no

cause to second-guess counsel’s method for cross-examining S.L.

       {¶ 33} Failure to move for a mistrial: Braswell complains that his counsel

should have moved for a mistrial after A.G. testified that Braswell spent five years in

prison and after S.L. referred to the fact that Braswell had a probation officer. He

concedes, however, that the trial court sustained both of counsel’s objections and then

instructed the jury to disregard both statements. A defendant alleging ineffective

assistance of counsel because his attorney failed to move for a mistrial must establish that

the trial court probably would have or should have declared a mistrial. State v. Seiber, 56
Ohio St. 3d 4, 12, 564 N.E.2d 408 (1990). Moreover, a mistrial should not be ordered in a




17.
criminal case merely because some error or irregularity has occurred. State v. Jones, 10th

Dist. Franklin No. 12AP-1091, 2014-Ohio-674, ¶ 19. It is an extreme remedy and is only

appropriate when the substantial rights of the accused or prosecution are adversely

affected, and a fair trial is no longer possible. Illinois v. Somerville, 410 U.S. 458, 462-

463, 93 S. Ct. 1066, 35 L. Ed. 2d 425 (1973); State v. Franklin, 62 Ohio St. 3d 118, 127,

580 N.E.2d 1 (1991). In this case, we do not find that Braswell’s substantial rights were

adversely affected. While the references to his criminal sentence in another case and the

fact that he had a parole officer were made, the extent of the interruption was brief, and

there is no indication that the nature of the statements rendered the trial unfair.

Accordingly, we are unable to conclude that defense counsel’s performance was deficient

for failing to request a mistrial.

       {¶ 34} Miscellaneous and cumulative errors: As evidence that his counsel was

“too inexperienced” to try this case and/or that she was “unprepared,” Braswell

complains (1) that the trial judge “had to assist counsel” and explain how to publish

evidence to the jury and how to impeach a witness; (2) that she relied on her co-counsel

to examine a witness; and (3) that counsel could not “figure out” how to use her power

point presentation during closing arguments.

       {¶ 35} In Ohio, a properly licensed attorney is presumed competent, and the

defendant “bears the burden of proving that his trial counsel was ineffective. To carry

this burden, [the defendant] must show that counsel made errors so serious that counsel

failed to function as the ‘the counsel’ guaranteed by the Sixth Amendment.” State v.




18.
Hamblin, 37 Ohio St. 3d 153, 155-156, 524 N.E.2d 476 (1988), citing Strickland. That

counsel was assisted by her co-counsel and/or that the trial judge ensured that the parties

complied with the rules of evidence hardly calls into question the competence of

Braswell’s lawyer. Also, the record establishes that counsel was able to give her

previously-prepared closing argument, in full, despite a technical difficulty with the

court’s equipment. We see no evidence of ineffective representation by Braswell’s

counsel, much less evidence that, but for counsel’s alleged mistakes, the result of the trial

would have been different.

       {¶ 36} Finally, Braswell argues that the cumulative impact of his counsel’s

deficient performance warrants reversal of his conviction and a new trial. Because we

have found no conduct by trial counsel that rises to the level of drawing the outcome of

the case into doubt, we cannot say that counsel’s representation fell below an objective

standard of reasonable representation. See Strickland, 466 U.S. at 687-688, 104 S. Ct.
2052, 80 L. Ed. 2d 674; Bradley, 42 Ohio St. 3d at 141-142, 538 N.E.2d 373. In this case,

there was ample evidence of Braswell’s guilt, as provided by the testimony of S.L., A.G.,

and F.F., and the alleged examples of ineffective assistance of counsel did not affect the

outcome of the trial. Braswell’s second assignment of error is not well-taken.

       {¶ 37} In his final assignment of error, Braswell alleges that the trial court erred in

ordering his sentences to be served consecutively. The court ordered that Braswell serve

48 months in prison as to his burglary conviction (the instant case) and an additional 12

months for violating the terms of his community control in case No. CR0201501446.




19.
At sentencing (in the instant case), Braswell stipulated to the community control

violation.

       {¶ 38} Appellate courts review felony sentences under the standard set forth in

R.C. 2953.08(G)(2) which provides that an “appellate court may vacate or modify a

felony sentence on appeal only if it determines by clear and convincing evidence that the

record does not support the trial court’s findings under relevant statutes or that the

sentence is otherwise contrary to law.” See State v Marcum, 146 Ohio St. 3d 516, 2016-

Ohio-1002, 59 N.E.3d 1231, ¶ 1.

       {¶ 39} R.C. 2929.14(C)(4) governs the imposition of consecutive sentences. It

provides,

              (4) If multiple prison terms are imposed on an offender for

       convictions of multiple offenses, the court may require the offender to serve

       the prison terms consecutively if the court finds that the consecutive service

       is necessary to protect the public from future crime or to punish the

       offender and that consecutive sentences are not disproportionate to the

       seriousness of the offender’s conduct and to the danger the offender poses

       to the public, and if the court also finds any of the following:

              (a) The offender committed one or more of the multiple offenses

       while the offender was awaiting trial or sentencing, was under a sanction

       imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised

       Code, or was under post-release control for a prior offense.




20.
              (b) At least two of the multiple offenses were committed as part of

       one or more courses of conduct, and the harm caused by two or more of the

       multiple offenses so committed was so great or unusual that no single

       prison term for any of the offenses committed as part of any of the courses

       of conduct adequately reflects the seriousness of the offender’s conduct.

              (c) The offender’s history of criminal conduct demonstrates that

       consecutive sentences are necessary to protect the public from future crime

       by the offender. (Emphasis added.)

       {¶ 40} Thus, before ordering consecutive sentences, a trial court must find that

(1) consecutive sentences are necessary to protect the public from future crime or to

punish the offender; (2) that consecutive sentences are not disproportionate to the

seriousness of the defendant’s conduct and to the danger he poses to the public, and (3)

one of the findings described in subsections (a), (b) or (c). In addition, “[i]n order to

impose consecutive terms of imprisonment, a trial court is required to make the findings

mandated by R.C. 2929.14(C)(4) at the sentencing hearing and incorporate its findings

into its sentencing entry, but it has no obligation to state reasons to support its findings.”

State v. Bonnell, 140 Ohio St. 3d 209, 2014-Ohio-3177, 16 N.E.3d 659, syllabus. A

“mere regurgitation of the statute” will satisfy the court’s obligation under R.C.

2929.14(C)(4). State v. Ault, 6th Dist. Ottawa No. OT-13-037, 2015-Ohio-556, ¶ 12.




21.
       {¶ 41} In this case, the trial court made the following findings:

              Being necessary to fulfill the purposes of R.C. 2929.11 and

       2929.14(C)(4), consecutive sentence [sic] are necessary to protect the

       public from future crime or to punish the offender and are not

       disproportionate to the seriousness of the offender’s conduct and to the

       danger the offender poses to the public. The courts further finds the

       defendant was on community control; on post release control, the harm

       caused was great or unusual such that no single prison term is adequate, and

       the defendant’s criminal history demonstrates that consecutive sentences

       are necessary to protect the public, therefore the sentence in this case is

       ordered to be served consecutively to the sentence imposed in case

       CR01501446 for the total period of incarceration of 60 months on both

       cases with credit for time served on both cases of 276 days.

       {¶ 42} Based upon the above, the trial court made the requisite, initial findings

under R.C. 2929.14(C)(4), i.e., that consecutive sentences were necessary to protect the

public/punish Braswell and were not disproportionate. The court then found all three of

the factors set forth in R.C. 2929.14(C)(4)(a)-(c) were present, rather than just one.

Accord State v. Robinson, 3d Dist. Hancock No. 5-16-13, 2017-Ohio-2703, ¶ 12

(“Although the trial court needed to find only one of the factors provided in R.C.

2929.14(C)(4)(a)-(c), the trial court found all three factors to be present.”).




22.
       {¶ 43} Braswell argues on appeal that his consecutive sentences were improper

because “there was no course of criminal conduct” under subsection (b) and because the

“evidence was not sufficient for the court to make a finding that [he] was a danger to the

public, and thus consecutive sentences were not required to protect the public” under

subsection (c). He concedes the applicability of subsection (a), however, and the record

supports the trial court’s conclusion, under R.C. 2929.14(C)(4)(a), that Braswell

committed the instant offense while on community control.

       {¶ 44} Because only one R.C. 2929.14(C)(4)(a)-(c) factor needs to be supported

by the record, we need not address Braswell’s argument regarding the trial court’s

findings under R.C. 2929.14(C)(4)(b) or (c). See Robinson at ¶ 12-14; see also State v.

Bray, 2d Dist. Clark No. 2016-CA-22, 2017-Ohio-118, ¶ 31 (“[T]he findings under R.C.

2929.14(C)(4)(b), alone, support imposition of consecutive sentences.”); State v. Jones,

8th Dist. Cuyahoga No. 104152, 2016-Ohio-8145, ¶ 8 (“Only one [of the R.C.

2929.14(C)(4)(a)-(c) factors] need to be supported by the record in order to affirm.”).

       {¶ 45} An appellate court may vacate or modify a felony sentence only if we

determine by clear and convincing evidence that the record does not support the trial

court’s findings under relevant statutes or that the sentence is otherwise contrary to law.”

Id. Having found no such evidence and having found that the sentence is not contrary to

law, we affirm the trial court’s imposition of consecutive sentences. Braswell’s third

assignment of error is not well-taken.




23.
       {¶ 46} Based on the foregoing, Braswell’s conviction and sentence are affirmed.

Braswell is ordered to pay the costs of this appeal pursuant to App.R. 24(A).


                                                                       Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Arlene Singer, J.                              _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
Christine E. Mayle, P.J.                                   JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




24.